.§‘/:!/§2§ §/2§2_7' §¢0{~` /178 F.3d 309 (5th cIR 1999);...........-..-. 11
MURPHY v. DRETKE, 416 F.3d 427 (5th cIR 2005)-.......-.-....2. 6
TREABLEY v. ANDERSQN, 534 F.2d 507 (Sth cIR 1999)...-......... 11
wIGGINS v. PROCUNIER, 753 F.2d 1318 (5th_cIR 1985)..,...,..... 1

EEDERAL SUPPIEVIENT.

'IREMBLEY V. ANDERS)N,. 439 F.SUPP. 1250 (1970)...........'...... ll
TEXAS SI.‘A'IUI‘ES,

coDE oF cRIMJNAL PROCEDURES, ARTICLE 11.04.................... 1
coDE op cRIMINAL PRocEDuREs,.ARTIcLE"38.23(a),(b)............. 7,9,10
TEXAS PENAL GODE § 38.04(a)................................... 3 `

cADoREE v. sTATE, 331 S.w.3d 514 (TX.APP. [14 DIST] 2011)..... 8
coLESToN v. STATE, 511 S.w126 10 (Tx.cRIM.APP. 1974).......... 5
DAVIS v. sTATE, 989 S.w.2d 859 (TX;APP-AUSTIN-1999),-.....,... 5
DILLoN v. STATE, 79 3 S.w.2d 744 (TXtAPP-SAN ANT0N10'1990).... 4
DOWLER v. STATE, 44 s.w.3d.666 (IX.APP~AUSTIN'2001)........... 5
EX PARTE YBARRA, 629 S.W.2d 943 (TX.cRIM.APP. 1982).;......... 10
PARISH v. STATE, 939 S.w.2d 201 (IX.APP.-AUSTIN 1997)......... 5

_i_

REFEREIKZE Mwmsl_. PAGE#

 

 

CDNT., SO[HHWESI‘ERN. .REPORTER,\

ROJAS_v. STA'IE, 797 S.W.2d 41 (TX.CRIM.APP. 1990)...... . ...... . v5
ST. GEORGE v. STATE, 197 S.W.3d 806 (TX.APP._.[Z DIST] 2006); .. .. 8
ST. GECRGE v. STA'I‘E, 237 S;W.3d'.720 (TX.APP. [2 DIST] 2006)...(§. 8

SWOPE V.. STATE,` 805. S'.W. 2d 442 (TX.CRIM.APP. 1991) ... . . . . . .. . ..... ., 4~
WRIGHT V. STATE, 932 S.W.Zd 572 '(TX.APP-TYLER 1995).... . .. .. . .. . 5

_ ii_

cause ' No. wR-83, 503-01

IN 'I‘HE
COUR'I‘ OF CRIMINAL APPEALS
OF ’I‘EXAS

 

_'.[RIAL U\USE NO. CR-13-0053

Ex PARTE, §

§ IN THE 43rd
ELI “ENJON' III' § JUDICIAL DISI'RICT coURT..
a.k.a. ELI MIMS_ § oF PARKER couN'I'Y', TEXAS

 

TJ]EXITIONS.'IO '.I.‘RIALCOURTS ORDERMING'H'IAT APPLICANT'S x
APPLICATIU FDR WRIT_' OF 'HABEAS CORPUS BE IEN.[ED

 

TO THE HONORABLE JUDGE(_S) OF SAID'CI)URT: " `

COMES, NOW, Eli Vernon. 'II'I, _a.k.a.' Eli Mims, Applicant, pro-Se, in the »
above styled anda numbered cause, and respectfully files this Applicant's
Objections 1b Trial, Court'.s Order ,Recormnending.'lha,_t Applicant's Application
For Writ Of Habeas Corpus§be Denied..` The Applicant, would Show the Honorable
Court: the following in support thereof :

HUI‘ICE

The Applicant..prays the Honorable Court. not': hold him to the same stringent "
standards,~ as \.a licensed “attorney.,‘ asi the Appllicant‘ has' no skills .or.'.~'training
in the science’of law, pursuant to Wi.ggins v. Prowniler,_¢ 753; F.2d 1318 (5th
Cir. 1985.), and.j}iug§' es..v..,Roae,_ 101 S,.Ct. 173 (1988)-'.._..
1-. The Applicant would show the Honorable hurt that.‘ in. making 'its:'recommen'-'
dations, the Trial, Court;_. Judge. failed to_ give the Applicant the due :'regard '

to his writ as,. required by Article. 11.04 V.A.C.C..P'. This is'easily.. seen

 

by the fact that the State .filed: their St'ate"s :Reply to.Applicant's;App'licati@n,

for writ of Habeas Corpus 4on 18 June '2015 at 4:56 p.m., without Serving

Applicant .any~ copy, and the~elrialt Judge filed hiszecommendation. o deny

it on 19 June, 2015,. et 2:46 p.m., when fi1ed_w`ith~the`nietriee c1erk._, Ana'

the~ Applicant received.-it (6)' six days later on 26 June, 2015. Where was .

the investigation' on' the1 issues clained? _This Trial Judge has shown bias
throughout ~the, trial, 'and' hasl now vshown it in his appellate review. The
epplicant. prays. the-‘Honorable Oourt disregard the Trial Court's recommenda- f
tions, and hold its own evidentiary hearing or order seperate District Cburt
to hear this appeal..»
2.. ISSUE ONE `- ‘Denial. of due process.and.equal protection when Applicant*
was denied a jury of. his 'peers due to no African Americans being present
on the Voir Dire panel;'

In the State!s Reply to Applicant!s~Application;for'Writ of Habeas Corpus,"
on pages. 4-6, the State submits to the Courtfthat\some.ZOO citizens are sum-

moned' for 'jury duty. They also admit out of 200, only 53 showed up for jury

duty. They admit, on page 5, that this "is about average'for our jury‘weeks“4

and 'that "this Court [the trial court1 is'fully'awareF of this;problem¢ Yet
neither‘ the Court, nor 'the .State, have taken any measures to correct the41
evidently ongoing- problem. ' Had. the. 200f jurors showed up, the likelihood;
of at least. one black, or 'nore Hispanic or an Asian citizen being onrthe*
panel would. have increased» four ttimes- If the State creates a system by
which the Jury' is‘ selected, but fails,to ensure that system's integrity is
maintained, they deny defendants in jury trials due process and equal protec~
tion; under the law. In fact the State readily admits on page five of their

"Reply" that 4"it would not be unusual for no African-Americans citizens to

appear, on any ‘rand@mly :-‘ generated .list of only 200 potential jurors out99 S. Ct. 664; 668, the Applicant has shown: 15
that. African-Americans,'are' a "distinctive" group.in the community; 2)'that“
(due to the State's failure to.maintain.the 200 citizen jury pool) that the'
representation. of this group `in which juries are selected is not fair and"
reasonable in relations to 'the number of such persons in the community;'and"
3) that this underrepresentation is.due to systematic exclusion of the group"
in the jury' selection process." By the State already acknowledging the fact'j
the failure of selected jurors (almost1 150 out of 200)_to appear is normal,
and not showing. any remedialj actions_ to correct the ongoing problem, the
State andj the~ trial. court psystematically deny all defendants.the right to
a jury of their peers selected out of the legally procured 200 member jury“
pool as. the county jury 'selection laws mandate; Thus, the Applicant has
been denied a proper jury selection process, which did in¢fact greatly reduce “

the chances any member of his race would appear on the Voir Dire Panel;

.3. ISSUE TWO: The Applicant states that.his:due,;processxrights were violated , :

by the State's failure to give "mens rea" when listing the charge on.the"
indictment and/or charging instrument;~'Such held the State to a lesser burden
of proof than was required by law.

The Applicant's sole alibi defense was that he did not know the vehicle'
behind him was a police officer.\ This would:nequire the State to prove that
the Applicant‘s fleeing’ wasv from a culpable mental knowledge that'he;was
in fact fleeing from soneone he knew was a police officer;_

The State argues that the Penal Cb e § 38.04(a) provides "a person commits

 

an offense if he intentionally flees from a person he knows is a.peace officer'“'
or federal special investigator attempting lawfully to arrest or detain him."

(State's Reply, pg. 10);

The State' told _the .Jury Fwe don”t have to.prove why the defendant fled`;
from:. a person he knew to' bea police.'officer."' (RR.Vol. 3, .pg. 20,'1ns. z
9v10). `But the whole issue of "knowinglyf and intentionally fleeing is seen
in, a different perspective if the= motive for the Applicant fleeing was that '
»he did, not ,know; it was a police officer chasing him;f'And this was in fact_
shown:. at triall when.officer; Cryer stated _that:',when.-the.'Applicant_ saw police '
outside `his; overturned zvehiclev he stated, "Bidn?t know it was you,": (R.R.f
Vol.. 3, pg. 61, lns-t 17-19). Thus'the>State;was required to`disprove"the'
Applicant's alibi 'defensei~ .By 'taking:the culpable mental state out of the
charge, the State, was 'no nlonger. required:to show why'the Applicant'Fled;""
Just that\ he fled intentionally.. Arld:the"€ourt-sjhave,.alref;'stated,.”i.,"I'--f"793 S.W.2d 744, 748 (Tx¢
App.eSan Antonio 1990,‘no;pet.).

The Applicant's due.process rights were denied because the State was not
required to bear their full burden of proof.j
4. ISSUEl THREE: Applicant_ contends police officer did not have reasonable“
suspicion; to stop the Applicant due to,failure¢to_Showfthe¢level of suspicion:*
EWHM'w\MMMYd%ammth@HmmnAsmnws%nthlme'
discussion. between »the:-trial .judge, defense counsel, and'pnosecutor, Texasf"
caselaw supports .the 'Applicant‘s'"contentions.a. This was also shown by the
trial judge's own statement "this is‘a very narrow case;"

An anonymous caller called in.that_he believed a crime had been committed..
The dispatcher relayed false infornation.to:officers., Officer Cryer testified.

he pulledv up behind the Applicant in a car not normally used due to lack

 

of strobe. lights“ on the roof. He had his dashboard strobe lights on before `
he pulled'up_behind Applicant.4 Pursuant to ngl§£;!:_§§§§§;y44 S.W.3d 666, 667
(Tex.App.-Austin 2001).'it' was not enough information to justify the level
of suspicion required to justify a detention. .Because the information given4
to police were easily obtainable, i.e. a black man driving a black Chevrolet
Impala headed_ downf highway 20, at the time the information was provided;i'
it did. not support a finding or reasonable suspicion that.the Applicant had
committed a crime., (See Parish v. State;.939 S.W.2d 201,_203 (lex.App.-Austin
1997).

"To justify a .police officer”s conclusion 'that a crime has been or is
being conmitted, the officer_generally cannot rely alone on a police broadcast."z
of van anonymous. phone.call to establish probable cause or reasonable suspi~
cion." wrig§c_v. state,._932 s.w..-2a.572,_ 576 (Tex.App.-.Tyier 1995);\l Rojas.v.c - '
_§§§§§, 797 S.W.2d 41, 44 (Tex.Crim.App. 1990); 'Goleston ve State, 511 S.W.2d
lO, 12 (TeX.Crim.App..1974)j Davis ve State, 989.S.W.2d 859, 863 (Tex.App.~Aus-
tin 1999). `

But this is exactly what occurred in the case at bar§ And then the call
from the dispatcher failed to relay correct data to the officers. As stated
in Gates v. Illinois¢ 103 S. Ct. 2317 (1983);4 1 4 v

|"The opinion in_§§§§§ recognized that an anonymous tip alone seldom demon+
strates. the-informantfs basis of knowledge or veracity in as much as ordinary“
citizens generally' do. not provide extensive.recitations.of the basis of the"
everyday observations,.and ygiven'_the veracity of persons supplying anonymous
tips is 'by hypothesis largely unknown; and'unreliable;" Id at 2332. "The
call provided virtually nothing from_which one might conclude that [the caller]
is either honest or his information reliable." Id at 2326.

Because officers did not have reliable information, they had no reasonabde`

suspicion to detain¢the Applicant. In fact, even when all evidencewas pre-

sented, there was no stolen credit card as alleged; there was no stolen jewelry
and all the jewelry had invoices showing they were the.property of the Appli-

cant. The Sole reason the`Applicant ms even charged of a crime Was because

.he ran from the lpolice. But why would he have cause to r'un, when no crime

had been committed? Testimony revealed Officer Cryer was in a'vehicle that

Applicant' recognized as the same make, model,. and color as the vehicle driven

by robbers who had robbed him on a prior occasion. .Until the Applicant:t`led,

police had no reasonable cause to detain him, or. even have strobe lights

on in the first place.' The detention was illegal by'law, and as such this

convictions should be reversed and van acquittal granted.

5. ISSUE.FOUR: j The Applicantargues that the ’I‘rial Court~ erred in its failure
to grant the Motion for Directed.Verdict'based von fact police officers did

not have enough reliable information 'to form reasonable suspicion required

to justify the detention.

’Ihe` Applicant argues ~ that the trial judge made a decision that only the
Jury should have-made - was the detention legal. Withoutthe Jury's decision
von this issue, the directed verdict was ministerial .'

The State argues that this,issue was-already decided in direct appea-l,_
and as such was_ not appealable issue. Ho/vever, '.'Under AEDPA, this Court
may not grant relief on a_ claim the state court has adjudicated on the merits
'unlessv the adjudication of. the claim...resulted in la,decision that wasn con-
trary to, or involved an unreasonable application of, clearly established
federal law, as determined by the Supreme Court of the United States,e. .or
resulted in a decision that was basedon an unreasonable determination of '
the facts in light of the evidence presented nin the State Gourt proceeding"'."

28.U.S.C. § 2254(d)(1) and (2); HIqhy V. Dretke, 416 F.Bd 422, 432 (5th

 

Cir 2005). v
In the Opinion of the Eleventh Court of Appeals, dtd. September 25, 2014,

the Honorable Justice Mike Wilson states on pages 3-4, "Officer Cryer testified
that, on November 14, 2012, he was notified by dispatch that the driver of
a black Chevrolet 'Malibu, later confirmed to be Appellant, was reportedly
in possession of stolen jewelry and/or a stolen credit card. Officer Cryer
then headed, to Appellant's location in his marked patrol car. Officer Cryer
eventually caught up to Appellant's .vehicle and turned on his lights and

siren." (Opinion, pags. 3-4).

In trial transcripts it was determined Applicant was driving a black Chevro
let Impala. It was also testified that Officer Cryer had his Strobe lights
on even -before he found the Applicant- It was also testified the police
car had no visible markings on front of the police car, and no Strobe lights
en the reef. (R.R_. vel. 3, pge 136_138; 145-146').

Thus;' as required by 28 U.S.C. § 2254, the Appellant Judge's opinion was
based on an "unreasonable determination of the facts in light of the evidence
presented in State Court proceedings.” The officer had initiated his deten-
~tion of the Applicant even before he found him, And even then, the car des-
_cription` was. incorrect, the report that the Applicant attempted to sell a_
"stolen credit card" was wrong information, and the call was anonymous. A11
make for lack of reasonable suspicion as required by both State and Federal
law. Thus, the.Applicant is entitled to bring this claim before this.Honorable
Court. This, conviction' should be reversed, and either an acquittal or new
trial granted.

6. vISSUE FIVE: The Applicant argues that pursuant to Article 38. 23(b),
V.A.C.C.P., the Trial Judge had a duty to give Jury instruction on the issue

of reasonable suspicion.

 

The State argues there was no "material" disputed issue of fact which
required an instruction.

Pursuant to Cadoree.v. State, 331. S.W.3d 514 (Tx.Cr.App.-l4 Dist 2011),
"There are three requirements that a defendant must meet before he is entitled
to the submission of a jury.instruction to disregard evidences l) the evidence
heard by the' jury must raise an issue of fact; 2) the evidence on that fact
must. be 'affirmatively_ contested, andv 3) that contested factual issue must.
be material to the lawfulness of' the challenged conduct in obtaining the

evidence; a cross examiner!s questions do not_create a conflict in the evi-
dence, although the witness's.answers to those questions might." Id.

The facts were that an anonymous caller [not known prior to this occassion-
by dispatcher, or police], said a black man driving a black Chevrolet Malibu,
[the Applicant. drove a black Chevroletv Impala], tried to sell him stolen
jewelry, [dispatcher radioed police» it was a stolen credit card; Nothingy
stolen was found]. The fact .is Officer Cryer took off in his patrol car
with his strobe lights`on, even before he found the Applicant driving a black
Chevrolet Impala. The issue, of1 fact - where was the reasonable suspicion
that a crime was, or had been committed? This issue was contested at trial
by defense counsel during the request fora directed verdict hearing. .And
finally, this factual issue is material to the lawfulness of the detention>
started by Officer'Cryer. And'under the "fruit of poisonesstree doctrine",
evidencev found. after the initiation of the detention may not be used.against
the Applicant. (See.St. Geg§§e v. State; 197 S.W.3d 806, p.d.r. granted,
237 S.W.3d 720 (TX.Cr;App. 2 Dist. 2006).

1 Article 38.23(b) V.A.C.C.P. directs the Trial Judge to give Jury instruc-
tion if there` has been raised the legal issue of reasonable suspicion. lThe

Applicant was denied due process when the lrial Judge took upon himself the

duty of Juror.. The Applicant requested Jury Trial. This conviction should
be reversed and Applicant granted an acquittal or_a new trial.

7. ISSUE SIX: The Applicant argues that defense counsel was ineffective
for his failure to: l) challenge the composition of the Jury; 2) have jury’
charge/ indictment corrected; 3) request Jury instructionspursuant to Article

38.23 (a) V.A.».C.C.P. in regards to whether police had reasonable suspicion

 

to stop the Applicant;` 4) failure to Object to incorrect Jury instruction
in closing arguments of guilt/innocence phase of trial and during Voir Dire'.
These derelictions on the part.of defense counsel denied Applicant his 5th,
6th, andl4th Amendment‘ right to effective assistance of counsel. Note, the
Trial Court conducted no investigation on this issue denying Applicant a
proper review of this.issue. The defense counsel has not been given oppor-
tunity to respond. v

The first issue of. failing .to ckallenge the Jury composition shows ineffec-
tiveness, or for a better mrd, relinquishing the Applicant's.right to a
Jury of his peers. Defense counsel has merely conformed to ignoring Parker
County's failure: to ensure potential jurists show up for jury duty.. _'I‘he
State's Reply to this issue, that on'ly'53 out of 200' jurors showing up was
normal .. The failure of defense counsel to challenge this constitutional
violation~will`continue unless effective counsels challenge it.

This was ineffectiveness in failing to protect the rights of his client.

The second issue- of failing to have the Jury'charge/indictment corrected
cannot in any way be construed'as sound trial strategy when it involves the
Applicant's alibi defense. State and federal law require that ."mens rea"
or a culpable mental state be included in the indictment/ jury charge. The
issue of "knowingly" was not included in the charge. .Such renders the indict-

ment void. But more importantly, allowed the State a lesser burden of proof.

They were not required to. "prove" that the Applicant ‘did not know a police
officer "was chasing him, or`that his belief it was-robbers was a lie. Again,
this cannot be said to be sound trial stratagy, as it was his client's sole

line of defense.

Strickland'.v. Washingt¢n, 104 S. Ct. 2051, 2061 (1984) has stated, "if

 

there is only one plausible line of defense, counsel must conduct a reasonable
substantial investigation into that line of defense, since there can be no
strategic choice that renders such an investigation necessary. The same
duty exists if counsel relies at trial on only one plausible line of defense,
although others are ~available. It must include an independant examination
of the facts, circumstances, pleadings, and'laws involved.'.' Id. at 2061.
Defense counsel failed to hold the State to their'burden of proof of every
element of the crime charged, to include "mens rea", 3a culpable mental state.
3. Defense counsel had._a duty to the Applicant to request Jury inst-ruc-
tions pursuant .to.Article 38.23(a,) V.A.C.C.P. He had argued the reasonable
suspicion issue at trial. He allowed the Trial Judge to decide a crucial

issue that should,have been the Jury's decision alone.

v "It is fundamental that an attorney must have a firm command of the facts
of the case, as well as the law before he can render reasonably effective
effective assistance.~" Ex Parte Ybar'ra, 629 S.W.2d 943 (Tx.Crim. App. 1982).

Defense counsel failed to render effective assistance when it was needed.

Finally, ' during the Voir Dire and in closing arguments of the guilt/inno-
'cence phase of trial, the prosecutor instructed the Jury that they were not
required to prove why the Applicant fled from police. This lessened the
burden of proof upon the State to prove culpabl'e mental state. Yet there
was'no objections to this argument by the defense counsel.

"If an attorney makes a serious mistake which could effect the verdict,

-10-

reversal is required; even if the attorney was generally competent." !§§m:
bley v. Anderson, 439 F. Supp. 1250 (1970) affirmed, 584 F.2d 507 (5th Cir
1978),

The Applicant was required to show that defense counsel's performance
was deficient,. and that the deficiency_prejudiced.the defense. (See Str]'.ckland
supra, at 2052; Crane v. Johnson, 178 F.3d 309, 312 (5th Cir. 1999).7 He
has done this.

CONCLUSION

The conviction .and sentencing under which the Applicant is imprisoned
is unlawful and void due to the multiple violations of the Applicant's rights
to 'due process and equal protection under the law, effective assistance of
counsel, and an unbiased appellate review. The Trial Judge has denied the
Applicant this appellate review.

The Appellate prays the Honoratde Court disregard the Trial Court's Order
Recommending that Applicant's Application for writ of Habeas Corpus be Denied,
and
l) Order an evidentiary hearing» on all the Applicant's issues be heard in

a different District Court; or 7
2.) This Court hold its own evidentiary hearing on all the issues presented

in the Applicant's Writ; Or
3) Grant the Applicant an acquittal or new trial.

IT IS SO PRAYED

~ . r_”'
rESPEcTFULLY sUBMITTED, (jzu,¢/i;p,¢m¢,¢,eiLL¢L
Eli vernon 111, TDcJ-cID #1863499

Alfred Stringfellcw Unit
1200 F.M. 655 b
Rosharon, Texas 77583

_11_

VERIFICATION_

I, Eli Vernon I~II, .Applicant, pro-se in the above styled and numbered
cause, being presently incarcerated at the AlfrediStringfellow Unit, of
the TDCJ-CID, in Brazoria Coun_ty,' '1‘exas, do hereby verify under penalty of l
perjury that all the statements contained in this'Objections To Trial Courts
Order 'Recommending that Applicths Appli'cation for lwrit Of `Habeas Corpus

be Denied are true-and Correct. 'Affir'n‘ation trade pursuant to 28 U.S.C. § 1746.

£LL/WF l /\§’ j&[[. /S/

Eli Vernon III, TDCJ-CID #1863499

 

Applicant , Pro-Se

I, Eli Vernon; III, Applicant, pro-se,f do hereby certify that'a true and
correct copy of this Obj'ections to, Trial Judge?s Order Recommending That
App-licant's Applicationy .'for_' writ of Habeas Corpus Be. Denied has been served '
by placing a copy of the same in~the.U.S. mail,` first class .mail, postage

pm%id, addressed to:

Parker Coutny’District Attorney
A'ITN: Mr..‘-Edward D. Lewalled, Asst.. D.A.
117 Fort V\brth Hwy._
Weatherford, Texas

76086

24 /M;r /5 ja 4 /5
Eli.Vernon III, TDCJ-CID #1863499 '
Alfrea stringfenew Unit-
1200 F.M. 655
Rosharon, lean 77583

 

_12_